Order entered May 15, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-11-00287-CR

                                 FELIX VALLE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F09-54969-K

                                           ORDER
       After consideration, we DENY Appellant’s “Motion for the Clerk’s Record and

Reporter’s Record on a Loner [sic].”


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE